COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  '
 ROBERT BAKER,                                             No. 08-12-00141-CV
                                                  '
                       Appellant,                              Appeal from
                                                  '
 v.                                                         96th District Court
                                                  '
 SALON SUPPLY, INC.,                                     of Tarrant County, Texas
                                                  '
                       Appellee.                  '        (TC # 096-248554-10)


                                 MEMORANDUM OPINION

       Robert Baker, Appellant, has filed a motion to dismiss the appeal pursuant to

TEX.R.APP.P. 42.1(a)(1). Appellee, Salon Supply, Inc., has not objected to the motion and

there is no indication that dismissal would prevent Appellee from seeking relief to which it

would otherwise be entitled. See TEX.R.APP.P. 42.1(a)(1). We therefore grant the motion and

dismiss the appeal. Costs are taxed against the party incurring them.    See TEX.R.APP.P.

42.1(d).


January 16, 2013                     _______________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating